PER CURIAM.
Appellant has appealed an order entered by the trial court denying his motion to vacate and set aside a judgment of conviction and sentence imposed upon him, which motion was filed pursuant to Rule 1.850, Rules of Criminal Procedure, 33 F.S.A.
*503From an examination of the record it appears that the order complained of was filed in the trial court on April 5, 1968. The notice of appeal herein was filed in the trial court on June 10, 1968, more than 60 days subsequent to the filing of the order sought to be reviewed. Since the notice of appeal was untimely filed, this court is without jurisdiction to consider the order of which complaint is made. The appeal is accordingly dismissed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.